The opinion of the court was delivered
by Woodward, J.
The case stated may be reduced to two questions — the first whereof relates to the taxes of 1850-51. Were these recoverable ?
It is. part of the case that road taxes for the years were assessed upon the lands in question by the supervisors of Covington township — were returned to the commissioners and treasurer of the county, and were collected and receipted for to the owners in 1852. The taxes now sought to be recovered are additional road taxes returned in 1856, but when assessed we are not informed.' It is necessary to presume, however, that they were assessed in these years respectively, for there is no authority in our statutes for the supervisors of 1856 to levy a tax for 1850 and 1851. The office of supervisor is annual only, and, if increased taxation 'becomes necessary, power is given him by the acts of assembly to levy it as of the year he is in office, but he has no power to apportion it among the years that are gone, when others administered the office.
The question then is, whether an owner who, in 1852, paid the road taxes returned for collection for the years 1850 and 1851, is liable to have his unseated land sold for additional .taxes assessed during these years, but not returned until 1856.
We are clearly of the opinion that he is not.
The' payment was a final settlement with Covington township. The demands of the government were satisfied, and road taxes for these two years could return no more to plague the owners of these lands. If all that had been assessed were not returned, this was the fault of the supervisors — if all that had been returned was not received, this was the fault of the treasurer, But the negligences of public officers are not to be charged against owners who do their whole duty when they present themselves at the proper time and place to pay all that is required. Baird v. Calhoun, 5 W. & S. 540.
The learned judge thought that Robinson v. Williams, 6 W. 281, ruled the question as to these taxes, but we do not so understand that case.
The taxes there were duly assessed and returned, and not paid; and the point ruled was that the treasurer might sell seven years afterwards, though the land, meantime, had become *220seated and been set off into another county. The acts of assembly having imposed no limitation on the powers of the treasurer to sell, this court would impose none. Such was the doctrine of that case ; but what renders it inapplicable here is the fact that here the taxes had been paid. The treasurer could not sell these lands for the taxes of 1850 and 1851, not because of any statute of limitation, but because the lands had been discharged by settlement with the owners. On this ground we think the court erred as to the taxes of 1850 and 1851, and that they should not have been included in the judgment on the case stated.
But as to the taxes of the subsequent years, we see no ground for reversing the judgment of the court below.
Inconveniences do doubtless result to purchasers of unseated lands from ignorance of township assessments, but if they are properly made, parties may have access to them, for the act of assembly requires supervisors and overseers of the poor to enter them in books prepared for the purpose, to be open to the inspection of all concerned, without fee or reward, and after they are certified to the commissioners, the treasurer is required to keep an open record of them. If more be required by way of protection from secret liens, it must be looked for from the legislature. Directing $114 60, the aggregate of the taxes of 1850 and 1851, to be deducted from the amount of the judgment, the same is affirmed for the balance thereof.
Judgment affirmed.